DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Response to Arguments
Claims 20-23 stand rejected under Section 103.  Claims 20-23 stand rejected under Section 112(b).  Claims 12-14, 18, and 19 stand withdrawn as directed to an unelected method.
Applicants amended claims 20 and 23 and canceled claims 12-14, 18, and 19. Applicants argue that the amendments overcome the previously noted prior art combination and address the Section 112(b) rejections.
Turning first to the Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections directed to claims 20 and 23.  As for the argument regarding claims 21 and 22, applicants’ remarks are noted and if the claims were being interpreted as a part of litigation, applicants’ remarks would be more persuasive.  In litigation, one of the canons of claim construction is that claims should be interpreted to preserve validity, so if a first interpretation would render the claims indefinite while a second interpretation would render the claims definite, the claims will be interpreted according to the second interpretation.  However, while in prosecution, a different rule relating to the broadest reasonable interpretation applies.  Applicants’ argument relies on an interpretation of the first surface and the second surface as being main surfaces, but claims 21 and 22 do not recite the word “main”.  To expediate prosecution, the Office includes an objection to add “main” before “surface” in claims 21 and 22. 
Section 103 rejections: The prior art combination discloses the claim limitations with the exception of the limitation “a photolithography procedure with a high spatial resolution to structure the polyimide.”  The Office reviewed applicants’ disclosure and notes that applicants refer to this method as being known.  However, upon searching the prior art, no suitable art appeared that could form the basis for a combination.  For these reasons, the Section 103 rejections are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, the Office issues this Ex Parte Quayle Action.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 20-23 are objected to because of the following informalities:
Claim 20, line 5: Add “through passage” before “cavity”.
Claim 20, line 27: Add “layer” after “polyimide”.
Claim 21, line 2: Change “a core structure” to “the core structure”, and add “main” after “first”.
Claim 22, line 2:  Change “a core structure” to “the core structure”, and add “main” after “second”.
Claim 22, line 3: Add “main” after “first”.
Claim 23, line 5: After “at least two contact elements”, add “of the lower structured metal layer”.
Appropriate correction is required.

Allowable Subject Matter
Claims 20-23 are objected but would be allowable if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “by a photolithography procedure with high spatial resolution to structure the polyimide layer”, in combination with the remaining limitations of the claim.
With regard to claims 21-23: The claims have been found allowable due to their dependency from claim 20 above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897